Citation Nr: 1756387	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable disability evaluation for bilateral sensorineural hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1968 to July 1970, and has additional periods of United States Naval Reserve service.    

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran' claims and service treatment records indicate the Veteran has unspecified periods of service in the United States Naval Reserve.  The Veteran has stated that his claimed back disability was originally incurred at his civilian job in March 1984.  However, the Veteran claims the disability has been aggravated by his periods of active service with the Naval Reserve.  In order to make a determination on the Veteran's claim, the that VA must take reasonable steps to clearly identify the Veteran's periods of active duty for training (ACDUTRA)and inactive duty for training (INACDUTRA).

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101 (2) (West 2014); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6(a).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101 (2), (22)-(24); 38 C.F.R. § 3.6(a).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

Notably, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Hill v. McDonald, 28 Vet. App. 243, 252-53 (2016).  Here, the Veteran's service treatment records contain reports of medical examinations and service treatment notes that indicate he served with the Naval Reserves until at least June 1988, but the nature of his Naval Reserve service is unclear.  In light of the foregoing, the Board finds that VA must take reasonable steps to clearly identify the Veteran's periods of ACDUTRA and INACDUTRA.

Further, the Veteran has not received a VA examination regarding his claimed back injury.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

At present, the Veteran has complained of increased back pain due to aggravation of a prior back injury.  The Veteran asserts this aggravation occurred during his period of active service or ACDUTRA.  The Veteran's service treatment records establish a prior back injury requiring surgery occurred in March 1984 and that the Veteran continued service in the Naval Reserve until at least June 1988.  Without a VA examination regarding the Veteran's claimed back disability, the record contains insufficient evidence to make a determination the Veteran's claimed back disability was aggravated during his periods of active service.  As such, the VA is obligated to provide a VA examination.  

Finally, the Veteran's last VA examination regarding his service-connected hearing loss occurred in February 2011 and is now over six years old.  The Veteran and his representative assert that the Veteran's hearing disability has worsened in severity.  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected bilateral hearing loss.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify all periods of the Veteran's service by contacting all appropriate record sources.  As precisely as possible, identify the Veteran's periods of active duty, active duty for training, and inactive duty for training.  All efforts to contact record sources and any negative responses should be documented in the claims file.

In addition, ensure that all available service treatment records and military personnel records have been associated with the claims file.  Again, all efforts to contact record sources and any negative responses should be documented in the claims file.

2.  Schedule the Veteran for an examination with an appropriate clinician for his claimed low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

a. Service treatment records that indicate the Veteran sustained a back injury in March 1984 that required surgery.

b. Service treatment notes that indicate the Veteran was "physically qualified for active duty training of 30 days or less" in August 1985, July 1986, and June 1988.

The examiner must provide opinions as to the following:

a. Determine whether the Veteran's back disability, which existed prior to any service after his injury in March 1984, increased in severity during service.  

b. If the disability increased in severity during service, determine whether it was aggravated beyond the natural progress of the injury or disease.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

4. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




